Citation Nr: 1824591	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee internal derangement, with suspected tear, medial collateral ligament.

2.  Entitlement to a rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to September 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  This matter is currently under the jurisdiction of the San Diego RO.  

The Veteran had been scheduled for his requested hearing before a Veterans Law Judge for March 2018.  The Veteran did not appear at that hearing and has not requested a new hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the left knee increased rating claims, the Veteran's left knee disabilities were last examined in August 2014.  While this examination shows range of motion findings for both knees, it does not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing, as required under Correia v. McDonald, 28 Vet. App. 158 (2016).  A new VA examination is necessary that complies with Correia and includes all of the necessary information as set forth in § 4.59.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since January 2014.

2.  Schedule the Veteran for a VA examination to assess the severity of his left knee disabilities.  

3.  Readjudicate the appeal.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

